DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1-20 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 12/30/2019 and 1/16/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
4.	The drawings have been reviewed and are accepted as being in compliance with the provisions of 37 CFR 1.121.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Regarding claim 10, the phrase "to be" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Interpretation
7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  “configured to: identify… with the containerized orchestration engine” “configured to: execute” in claim 1; “configured to: parse” in Claim 2, “configured to: query” in Claims 5-10; “configured to: identify” Claim 13; and Configured to: store” Claim 14, and its depending claims.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 

Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over McClory; Thomas Patrick; et al. (US 2018/0324204), in view of PARTHASARATHY; Ranjan; et al. (US 2019/0334778), hereinafter “McClory” and “ PARTHASARATHY” respectively.
As per Claim 1, McClory discloses: 
A computing system comprising: a database disposed within a remote network management platform associated with a managed network, wherein the managed network obtains service from a computing cluster that includes one or more worker nodes, (Par [0056], “application infrastructure (e.g., a cluster including cluster node 220-1 and cluster node 222-1, etc.) within the designated infrastructure services provider system (e.g., infrastructure services provider system 116-1); and/or (10) deploy the application (e.g., custom container application 232, custom native application 248) to an existing or newly created application infrastructure in the designated infrastructure services provider system (infrastructure services provider system 116-1)” and see figure 
wherein the one or more worker nodes are configured to execute containerized software applications using a containerized orchestration engine, (see par [0061], “he created cluster may also include at least one slave cluster node such as cluster node 220-1 that includes a guest OS (e.g., guest OS 132) configured to execute one or more applications that communicate with a master cluster node and manages the execution of one or more container applications (e.g., container applications 136, etc.) and/or native applications (e.g., native applications 138, etc.) of the slave cluster node. It may be appreciated that the number of cluster nodes and the topology of the cluster nodes may vary based on the application creation configuration information determined based on answers to questions from the application developer” and wherein the containerized orchestration engine facilitates management, execution, and distribution of the containerized software applications across one or more pods hosted on the one or more worker nodes; (Par [0062], “In an embodiment, the cluster management application 246 may be generally configured to enable the management of the cluster by the AADDOMA 162 via one or more APIs, monitor the availability and status of one or more slave cluster nodes, manage the scheduling of execution of one or more container applications 136, and/or native applications 138 on 
a computing device disposed within the remote network management platform and configured to: identify a namespace associated with the containerized orchestration engine; (Par [0133], “In an embodiment, the components of the of API gateway application 236 may also execute as part of one or more container instances hosted or otherwise executed by a container engine (e.g., container engine 134) as discussed with respect to FIG. 1.” See Figures1 and 3-4) 
query a deployment configuration application programming interface (API) associated with a containerized application platform that shares the namespace with the containerized orchestration engine to obtain deployment configuration data associated with a deployment configuration of the containerized application platform, (Par [0180], “Worker 430 may query and retrieve data from service data cache 424 before requesting data from an external services/APIs 460. According to an embodiment, service data cache 424 may periodically interact with external services/APIs 460 directly to update data stored in service data cache 424 for later use by worker 430.” And see par [0182] and See Figure 3).) wherein the containerized application platform provides tools for deployment and monitoring of the containerized software applications, (Par [0082], “In an embodiment, the API toolset component 312-5 may be configured to provide one or more APIs for common AADDOMA 162 applications and/or components (e.g., event publisher components, event listener components that interface with the event stream component 310-3, etc.) that may be deployed with the application developer's application (e.g., custom container application 232, custom native application 248). The API toolset component 312-5 may be configured to create, manage, and register one or more services within an API gateway hosted by an API gateway application for the one or more common AADDOMA 162 applications and/or components” See Figure 3).  and wherein the deployment configuration provides a deployment template by which executable images of the containerized software applications are deployed across the one or more pods using a replication controller of the containerized orchestration engine; (Par [0056], “In an embodiment and based at least partially on the available developer information and/or application creation configuration information, the AADDOMA 162 may be generally configured to perform the initial creation and deployment of an application. To perform the initial creation and deployment of an application, the AADDOMA 162 may be generally configured to: (1) provision an application source code data store (e.g., application source code data store 250) configured to store application source code information (e.g., application source code information 260); (2) generate application source code information based on an identified application template stored in a template data store (e.g., template information 266 stored in template data store 254)” and see par [0181], “service data store 432 may store data provided by and used by service 410. Service data store 432 may be any Service data store 432 may also represent multiple data stores to provide load balancing and/or replication.” And par [0077], “the application developer view may be generally arranged to visually present the applications” the “visually present the application” being the image as claimed; See Figure 3)
query a build configuration API associated with the containerized application platform to obtain build configuration data associated with a build configuration of the containerized application platform, (Par [0048], “In an embodiment, the application creation configuration information may generally include information that the AADDOMA 162 may use to create, build, test, and deploy an application to an infrastructure services provider system (e.g., infrastructure services provider system 116-1). Additionally, the questions presented to the application developer may be appropriately ordered and may omit any available developer information previously queried.” See Figure 3) 
wherein the build configuration provides a build template by which executable images of the containerized software applications are built from source code within the containerized application platform; (Par [0050], “associated with the application, version information for the application, an organization associated with the application, the software architecture information of the application, the development stack information associated with the application, at least one application template name that identifies a code template used to generate the initial source code for the application, or any combination of thereof.” See Figure 3) and store, in the database, the deployment configuration data, the build configuration data, and one or more relationships between the deployment configuration data and the build configuration data. (Par [0077], “In an embodiment and with continued reference to the application registry component 312-2, the application developer view may be generally arranged to visually present the applications, associated components of the applications, and their relationships based on, for example, the organizational hierarchy (e.g., business units, design teams, etc.) of an application developer's organization. In an embodiment, the cloud platform view may be generally arranged to present the application developer view with different applications associated components of the applications, and their relationships based on, for example, the dependencies (e.g., data dependency, etc.) between the applications and associated components.” See Figure 3).
McClory discloses the worker, however it doesn’t disclose that being the “one or more pods” 
Parthasarathy discloses the “one or more pods” as claimed.
(Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”).


As per Claim 2, the rejection of Claim 1 is further incorporated and McClory further discloses: wherein the computing device is further configured to: parse a response to the deployment configuration API query to identify whether a header corresponding to the containerized application platform is present; (Par [0038], “The appropriate server device may be determined by the load balancer devices 118 based on the HTTP header of the HTTP request and associated Uniform Resource Identifier.”) And upon identifying that the header is present, store, in the database, an indication that the containerized application platform shares the namespace with the containerized orchestration engine. (Par [0198], “information associated with the external service request (e.g. API key, etc.), request content information of the external service request, and/or any other additional information (e.g., additional request headers, etc.) that may provide additional context to the internal service request to the endpoint handling the internal service request.”)
However McClory does not specifically disclose the “namespace”
PARTHASARATHY discloses the above claimed features: (Par [0106], “within computing platform 906 can perform sending and receiving operations using any of a namespace scope of one pod does not share the namespace scope of another pod).”).

As per Claim 3, the rejection of Claim 1 is further incorporated and McClory further discloses: wherein querying the deployment configuration API comprises:
generating a deployment configuration API request that syntactically corresponds to the deployment configuration API; (Par [0031], “and utilize the various functionalities provided by the AADDOMA 162 via network 150. For example, the one or more development devices 104 may be configured to determine application creation configuration information based on one or more answers to questions provided by application developers via a CLI and/or GUI based application (e.g., application orchestration client application 214 further discussed in FIG. 2). Continuing with the previous example, the CLI based application may be operatively and communicatively coupled to the one or more programmatic interfaces of the AADDOMA 162 and transmit the application creation configuration information to the AADDOMA 162. The 
submitting the deployment configuration API request to the deployment configuration API; (Par [0031-0032], “Moreover, the AADDOMA 162 may provide application developers with a base infrastructure that is scalable and responsive, and available when needed. The AADDOMA 162 may also allow application developers to assess the performance of their applications and provide proactive triggers. The AADDOMA 162 may further ensure that the application developers have controlled access”) receiving a deployment configuration response based on the deployment configuration API request; (Par [0048], “developer information retrieved by AADDOMA 162, the application orchestration client application 214 may be configured to present the application developer with one or more questions via a CLI and/or a GUI. In an embodiment, the questions may elicit responses for at least a portion of the application creation configuration information. In an embodiment, the remaining portion of the application creation configuration information may be automatically generated either based on the responses, based on available developer information, or a combination of both…”) parsing the deployment configuration response; and
filtering out deployment configuration data from the deployment configuration response that do not share the namespace. (Par [0164], “more security filtering rules. In an embodiment, the one or more security filtering rules may be configured to filter out non-security related events and events that do not include at least a portion of service transaction information (e.g., a service transaction identifier, etc.) that matches any 
However McClory do not specifically discloses the not sharing the namespace.
PARTHASARATHY discloses the above claimed features as follows: (Par [0059], and par [0063], and par [0118], “Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).).

As per Claim 4, the rejection of Claim 3 is further incorporated and McClory further discloses: wherein the deployment configuration response comprises a page-delimited series of deployment configurations, (Par [0034], “…standard formats (e.g., JavaScript Object Notation (JSON), Extensible markup Language (XML), etc.), and/or APIs (e.g., MICROSOFT Services Management APIs, AMAZON Elastic Compute Cloud APIs, GOOGLE Cloud JSON APIs, etc.).” the “JSON objects” having page-delimited series of deployment configurations; and par [0227-0228]).
and wherein parsing the deployment configuration response comprises identifying the deployment configuration (Par [0164], “more security filtering rules. In an embodiment, the one or more security filtering rules may be configured to filter out non-security related events and events that do not include at least a portion of service transaction information (e.g., a service transaction identifier, etc.) that matches any service transaction information that are in the registered service transaction collection for each specific user.”).

McClory does not disclose the “that shares the namespace with the containerized orchestration engine from among the page-delimited series of deployment configurations”
PARTHASARATHY discloses the above claimed features as follows: (Par [0059], and par [0063], and par [0118], “Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claim 5, the rejection of Claim 1 is further incorporated and McClory further discloses: wherein the computing device is further configured to: query a route API associated with the containerized application platform to obtain route data associated with a route of the containerized application platform, (Par [0038], “[0038] For example, the load balancer devices 118 may be configured to route and distribute an incoming HTTP request received from a consumer device (e.g., consumer 

However McClory does not disclose the pod and the following: wherein the route refers to a pod of the one or more pods and provides a domain name system (DNS) entry point by which the pod can be accessed by a device outside of the computing cluster; and store, in the database, the route data and one or more relationships between: (i) the route data, and (ii) the deployment configuration data or the build configuration data.
PARTHASARATHY discloses the above claimed features: (Par [0106], “within computing platform 906 can perform sending and receiving operations using any of a range of network protocols, possibly including network protocols that send and receive packets (e.g., network protocol packet 921.sub.1 and network protocol packet 921.sub.2).” and Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a 

As per Claim 6, the rejection of Claim 1 is further incorporated and PARTHASARATHY further discloses: wherein the computing device is further configured to: query a group API associated with the containerized application platform to obtain group data associated with a group of the containerized application platform, wherein the group comprises a collection of users with access to the containerized application platform; and store, in the database, the group data and one or more relationships between: (i) the group data, and (ii) the deployment configuration data or the build configuration data. (Par [0035], “The user processes, for example, are processes invoked by a particular user (e.g., individual, user group, tenant group, enterprise, resource owner, etc.) to perform certain entity management operations. The generic interface 104 facilitates issuance of such requests in a generically-structured format.” And Par [0078-0079], for deployment phase and attributes).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claim 7, the rejection of Claim 6 is further incorporated and McClory further discloses: wherein the computing device is further configured to: query a user API associated with the containerized application platform to obtain user data associated with a user of the containerized application platform; and
store, in the database, the user data and one or more relationships between: (i) the user data, and (ii) the deployment configuration data, the build configuration data, or the group data. (Par [0028], “In addition to CLIs and GUIs, the AADDOMA 162 may be further configured to provide one or more programmatic interfaces (e.g., Application Programming Interfaces (APIs), etc.) accessible by the application developers via customized applications, CLIs, and/or GUIs. In an embodiment, the APIs may be designed in accordance with one or more programming paradigms (e.g., Design-by-Contract (DbC), etc.).” and par [0047], “In an embodiment, the application orchestration client application 214 may be configured to authenticate the application developer based on user authentication information (e.g., login name and password, access token, etc.) provided by the application developer.”).

As per Claim 8, the rejection of Claim 6 is further incorporated and PARTHASARATHY further discloses: wherein the computing device is further configured to: query a project API associated with the containerized application platform to obtain project data associated with a project of the containerized application platform, 
(Par [0050], “Specifically, entity management framework setup technique 300 can commence by defining a set of entity management functions for managing a virtualized entity (step 302). For example, a developer of a VE (e.g., VM, container, containerized application, project…” and par [0052], “As earlier indicated in the discussion of FIG. 2, developer-specific entity data 114 might comprise a code base or pointer to a code base that includes developer-specific function entry points 219, together with an indication of their respective developer ID. In another embodiment, and as illustrated, the developers might access a function library 326. A developer or agent operating on behalf of a developer might define their developer-specific and entity management functions and store them…”) wherein the project is associated with the group, and wherein the group has been granted access to the namespace; and (Par [0073], “The granted permissions might derive from one or many sources, possibly including any aspect of an individual user, or user group, or tenant, or tenant group, or enterprise, or resource owner, etc.”) store, in the database, the project data and one or more relationships between: (i) the project data, and (ii) the deployment configuration data, the build configuration data, or the group data. (Par [0106], “within computing platform 906 can perform sending and receiving operations using any of a range of network protocols, possibly including network protocols that send and receive packets (e.g., network protocol packet 921.sub.1 and network protocol packet 921.sub.2).” and Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”).


As per Claim 9, the rejection of Claim 1 is further incorporated and McClory further discloses: wherein the computing device is further configured to: query an image API associated with the containerized application platform to obtain image data associated with an executable image of the containerized application platform, wherein the executable image comprises instructions executable by the one or more pods of the one or more worker nodes to perform tasks associated with one or more of the containerized software applications; (Par [0179], “Command API 412 may then place a message on command task queue 420 specifying the task to be performed. Command task queue 420 may act as a queue of tasks for worker 430, which may actually execute the task. In an embodiment, command task queue 420 may deliver the message to worker 430 upon receipt of the message. Additionally or alternatively, worker 430 may detect a message when it is received by command task queue 420, for example by periodically polling command task queue 420 or receiving a notification from command task queue 420. According to an embodiment, worker 430 may represent one or more processes or threads executing as part of service 410 designed to execute a service task” and store, in the database, the image data and one or more relationships between: (i) the image data, and (ii) the deployment configuration data or the build configuration data. (Par [0106], “within computing platform 906 can perform sending and receiving operations using any of a range of network protocols, possibly including network protocols that send and receive packets (e.g., network protocol packet 921.sub.1 and network protocol packet 921.sub.2).” and Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”).
McClory discloses the worker, however it doesn’t disclose that being the “one or more pods” 
Parthasarathy discloses the “one or more pods” as claimed.
(Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”).


As per Claim 10, the rejection of Claim 9 is further incorporated and McClory further discloses: wherein the computing device is further configured to: query an image stream API associated with the containerized application platform to obtain image stream data associated with an image stream of the containerized application platform, (Par [0252], “For example, the reverse proxy component 462 may publish an event to the global event stream 450 via the stream publisher component 474 indicating that the validated connection having the associated service transaction information (e.g., service transaction identifier, user identifier, etc.) has been terminated. The published event may include event type information indicating that the validated connection has been disconnected, origination identifier information (e.g., an identifier that identifies the reverse proxy component 462 which generated the event, etc.), and event content information which may include the service transaction information associated with the validated connection. It is to be appreciated that by publishing this event, one or more components of AADDOMA 162” wherein the image stream tracks one or more executable images to be deployed to one or more pods using the deployment configuration; and (Par [0092], “In an embodiment, the image component 
store, in the database, the image stream data and one or more relationships between: (i) the image stream data, and (ii) the deployment configuration data, the build configuration data, or the image data. (Par [0092] and par [0111], “the master cluster node may be configured to scale up the number of cluster nodes by automatically deploying additional container application images and/or native application packages to additional slave cluster nodes up to a maximum number of slave cluster nodes for the cluster, upon determining that one or more metrics of existing slave cluster nodes have exceeded a specific threshold” and par
McClory discloses the worker, however it doesn’t disclose that being the “one or more pods” 
Parthasarathy discloses the “one or more pods” as claimed.
(Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claim 11, the rejection of Claim 1 is further incorporated and PARTHASARATHY further discloses: wherein the database comprises a credential repository associated with the containerized application platform, and wherein the credential repository stores credentials used by the computing device to obtain permissions to access the deployment configuration API or the build configuration API. (Par [0061], “In many cases, the mapped-to and executed function comprises certain operations pertaining to access control. For example, the credentials of the caller (e.g., "user=u2") might be used to form a query to access user permissions 112, so as to determine if the caller is authorized to execute the identified function or portions thereof (decision 410). If the caller is authorized (see "Yes" path of decision 410), the results of the executed function are returned (step 414). For example, user permissions 112 might show that user "u2" is allowed to execute any variations of the "vm_create" function (e.g., "u2.vm_create*=allowed"), and also that user "u2" is allowed 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claim 12, the rejection of Claim 11 is further incorporated and McClory further discloses: wherein identifying the namespace associated with the containerized orchestration engine comprises receiving data from a user device that includes the credentials used by the computing device to obtain permissions to access the deployment configuration API or the build configuration API. (Par [0061], “In many cases, the mapped-to and executed function comprises certain operations pertaining to access control. For example, the credentials of the caller (e.g., "user=u2") might be used to form a query to access user permissions 112…” See Figures 1-4).
However McClory does not disclose the “namespace”
Parthasarathy discloses the above claimed feature as follows:
(Par [0118], “In some environments multiple executable containers can be collocated and/or can share one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod).”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claim 13, the rejection of Claim 1 is further incorporated and PARTHASARATHY further discloses:  wherein the computing device is further configured to: identify an additional namespace associated with the containerized orchestration engine; (Par [0038-0039], “In some cases, a particular entity is identified by a universal ID (UID) that uniquely identifies the particular entity. Given the unique identification, any characteristics of that particular entity can be determined from system-accessible data such as, but not limited to, developer-specific entity data 114.)
query the deployment configuration API associated with the containerized application platform that shares the additional namespace with the containerized orchestration engine to obtain additional deployment configuration data associated with an additional deployment configuration of the containerized application platform; (Par [0112], “Various implementations of the data repository 
query the build configuration API associated with the containerized application platform to obtain additional build configuration data associated with an additional build configuration of the containerized application platform;
 and (Par [0117], “As an alternative, an executable container can include runnable instance 958, which is built (e.g., through compilation and linking, or just-in-time compilation, etc.) to include all of the library and OS-like functions needed for execution of the runnable instance. In some cases, a runnable instance can be built with a virtual disk configuration manager, any of a variety of data IO management functions, etc. In some cases, a runnable instance includes code for, and access to, container virtual disk controller 976) store, in the database, (Claim 12, “further comprising instructions which, when stored in memory and executed by the one or more processors causes the one or more processors to perform acts of executing the executable entity management function.”) the additional deployment configuration data, the additional build configuration data, (Par [0062], “additional processing”) and one or more relationships between the additional deployment configuration data and the additional build configuration data. (Par [0046], “For example, associations between certain combinations of call parameters and function handles can be captured in the 
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claim 14, the rejection of Claim 1 is further incorporated and PARTHASARATHY further discloses: wherein the computing device is further configured to store, in the database: one or more relationships between the deployment configuration data and one or more objects of the containerized orchestration engine; or one or more relationships between the build configuration data and the one or more objects of the containerized orchestration engine. (Par [0106], “within computing platform 906 can perform sending and receiving operations using any of a range of network protocols, possibly including network protocols that send and receive packets (e.g., network protocol packet 921.sub.1 and network protocol packet 921.sub.2).” and Par [0118], “In some environments multiple one or more contexts. For example, multiple executable containers that share access to a virtual disk can be assembled into a pod (e.g., a Kubernetes pod). Pods provide sharing mechanisms (e.g., when multiple executable containers are amalgamated into the scope of a pod) as well as isolation mechanisms (e.g., such that the namespace scope of one pod does not share the namespace scope of another pod”).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date to incorporate the teachings of Parthasarathy specifically the use of Pods (Kubernetes pod) into the method of McClory to take advantage on assembling a plurality of multiple executable containers.  The modification would have been obvious because one of the ordinary skills in the art would use Kubernetes pod to offer a multi cloud capability and increased developer productivity.

As per Claims 15-20, being the method and non-transitory computer-readable claims corresponding to the system claims 1-7 respectively and rejected under the same reason set forth in connection of the rejections of Claims 1-7 and further McClory discloses: (Par [0289]).
Conclusion
11.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Cencini et al (US 2017/0085637) relates to Data Center management, specifically to managing and determining roles of data-center management computing devices.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.